Citation Nr: 0529514	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-32 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.	Entitlement to a rating in excess of 20 percent for 
degenerative changes of the lumbar spine, with muscle spasm.   

2.	Entitlement to an increased (compensable) rating for  
right patellofemoral syndrome condition.

3.	Entitlement to an increased (compensable) rating for left 
patellofemoral syndrome condition.

4.	Entitlement to an increased (compensable) rating for 
status-post right radial head fracture.

5.	Whether new and material evidence to reopen the veteran's 
claim for service connection for headaches with bitemporal 
swelling has been received.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to November 
1987, and from April 1991 to October 1996.     

In a January 1997 rating decision, the RO denied the 
veteran's original claim of service connection for headaches 
with bitemporal swelling.  The veteran was notified of the 
denial of the claim later that month, but did not initiate an 
appeal.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
in which the RO, inter alia, denied the veteran's petition to 
reopen the claim for service connection for headaches with 
bitemporal swelling; as well as a claim for  a rating in 
excess of 20 percent for degenerative changes of the lumbar 
spine with muscle spasm, and claims for a compensable rating, 
each,  for  right patellofemoral syndrome condition, for left 
patellofemoral syndrome condition, and for status-post right 
radial head fracture.  In April 2004, the veteran's 
representative filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in July 2004, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in September 2004.  

In August 2005, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ); a transcript of that hearing is associated with 
the claims file.  

The Board's decisions granting an increased rating of 40 
percent for degenerative changes of the lumbar spine, and 
denying the petition to reopen the claim for service 
connection for headaches with bitemporal swelling is set 
forth below.  The claims for a compensable rating, each, for 
right patellofemoral syndrome condition, for left 
patellofemoral syndrome condition, and for status-post right 
radial head fracture are each addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim for a higher rating for degenerative 
changes of the lumbar spine, and the petition to reopen the 
claim for service connection for headaches with bitemporal 
swelling has been accomplished.

2.	The report of a July 2003 VA examination reflects that on 
range of motion testing of the lumbosacral spine, the veteran 
was capable of flexion to 25 degrees, and extension to 0 
degrees, and these findings are demonstrative of severe 
limitation of the lumbar spine, under the criteria in effect 
prior to September 26, 2003; and are consistent forward 
flexion of the thoracolumbar spine of 30 degrees or less, 
under the criteria in effect since September 26, 2003.

3.	In a January 1997 decision, the RO denied the veteran's 
original claim for service connection for headaches with 
bitemporal swelling.  Although notified of that decision 
later that month, the veteran did not initiate an appeal.

4.	No new evidence associated with the claims file since the 
January 1997 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for headaches, or raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.	Affording the veteran the benefit of the doubt, the 
criteria for a 40 percent rating for mild degenerative 
changes of the lumbar spine are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5292 (as in effect prior to September 26, 2003), and 
5293 (as in effect since September 23, 2002, and then 
renumbered as Diagnostic Code 5243, effective September 26, 
2003).

2.	The RO's January 1997 denial of service connection for 
headaches with bitemporal swelling is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R.               §§ 3.104(a), 
20.302, 20.1103 (2004).

3.	As new and material evidence since the RO's January 1997 
denial has not been received, the criteria for reopening the 
claim for service connection for headaches with bitemporal 
swelling are not met. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  
Because, as explained in more detail below, the veteran has 
not presented new and material evidence to reopen his claim 
for service connection for headaches with bitemporal 
swelling, it does not appear that the duty to assist 
provisions of the Act are applicable in the instant appeal.  

In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
the petition to reopen, as well as on the claim for a higher 
rating for mild degenerative changes of the lumbar spine with 
muscle spasm, has been accomplished.  

Through the July 2004 SOC, and the RO's July 2003 letter, the 
RO notified the veteran and his representative of the legal 
criteria governing the claims, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claims.  After each, they were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claims.  Pursuant to the 
aforementioned documents, the veteran also has been afforded 
the opportunity to present evidence and argument in support 
of his claims.  In its July 2003 letter, the RO requested 
that the veteran provide authorization to enable it to obtain 
any outstanding private medical records, and information to 
enable it to obtain any VA treatment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran submit any additional evidence in support of his 
claims, to include pertinent medical records and physicians' 
statements.  Through this letter, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all of 
these requirements have been met with respect to the claims 
herein decided.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the January 2004 rating action on appeal.  The Board 
finds that the lack of full, pre-adjudication notice in these 
matters does not, in any way, prejudice the veteran.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it "affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
these matters,  the delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claims were fully developed and re-adjudicated after 
notice was provided.

As indicated above, the RO issued the July 2004 SOC 
explaining what was needed to substantiate the claims within 
three-months of the veteran's April 2004 NOD of the January 
2004 rating decision on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its July 2003 letter; neither in response to that 
letter, nor at any other point during the pendency of this 
appeal, has the veteran informed the RO of the existence of 
any evidence that has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims herein 
decided.   As indicated below, the RO has obtained 
hospitalization and outpatient treatment reports from Dorn VA 
Medical Center (VAMC) in Columbia, South Carolina.The RO has 
also arranged for the veteran to undergo numerous VA 
examinations, the reports of which are of record.  In support 
of his claims, the veteran has submitted an August 2003 
personal statement.  Also of record is the transcript of the 
veteran's August 2005 Board hearing.    Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional, 
existing evidence pertinent to either claim under 
consideration that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of these claims is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for a higher rating for 
degenerative changes of the lumbar spine, and the petition to 
reopen the claim for service connection for headaches with 
bitemporal swelling.   

II.	Higher Rating for Degenerative Changes of the Lumbar 
Spine

1.	Background

In its January 1997 decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
mild disc space narrowing L5-S1 with minimal degenerative 
changes, effective October 2, 1996.  

In a September 2000 decision, the RO recharacterized the 
veteran's service-connected low back disability as mild 
degenerative changes of the lumbar spine with muscle spasm; 
the RO then increased to 20 percent the veteran's rating for 
this disability, effective September 29, 1999.

In June 2003, the veteran filed a claim for a higher rating 
for service-connected mild degenerative changes of the lumbar 
spine with muscle spasm.   

Treatment records from the Columbia VAMC, dated from August 
1999 to May 2000, and from August 2002 to July 2003, include 
an August 1999 physician's report reflects that the veteran 
was undergoing treatment for chronic back pain.  An October 
1999 report of another physician at this facility indicates 
that the veteran appeared to have full lumbar motion, and no 
scoliosis, or leg length discrepancy; the assessment was L5-
S1 degenerative disc disease, with no radiculopathy.  An 
August 2002 treatment report notes an assessment of chronic 
back pain, which interfered with the veteran's ability to 
work.    

On VA examination in July 2003, the veteran reported a 
history of low back pain, which he characterized as his most 
significant health problem.  He stated that he could not sit 
straight sometimes, and that he had shooting pain down his 
left leg and numbness in his left foot.  He related that he 
injured his low back in service jumping out of airplanes, but 
did not remember the specific episode.  He further indicated 
that he had no incontinence of bowel or bladder, although he 
did have increased urgency of his bladder.  The veteran 
stated that he had not had any epidural steroid injections, 
operations, or magnetic resonance imaging scans of the low 
back.  On physical examination, it was noted that the veteran 
had 5/5 strength in the right extensor hallucis longus, 
bilateral flexor hallucis longus, bilateral gastrocnemius, 
bilateral hamstrings, and bilateral quadriceps.  He had 4+/5 
strength in the left extensor hallucis longus and left 
anterior tibialis.  He also demonstrated a positive straight 
leg raise on the left with a concomitant sciatic stretch, and 
a positive sciatic stretch on the left.  Range of motion 
testing of the lumbosacral spine revealed that the veteran 
had flexion to 25 degrees, extension to 0 degrees, rotation 
to the right of 10 degrees, and rotation to the left of 20 
degrees.  The veteran had paraspinous tenderness with loss of 
lumbar lordosis.  An x-ray of the lumbosacral spine revealed 
that the lumbar vertebra were normal in configuration and 
alignment, with no evidence of recent body injury or other 
defect, and the disc spaces, neural foramina and vertebral 
appendages were unremarkable; the conclusion of the physician 
interpreting the x-ray results was of an essentially negative 
lumbar spine.  Based on the above, the VA examiner rendered 
an assessment of evidence of fifth lumbar radiculopathy on 
the left side, with reduced range of motion of the 
lumbosacral spine.    

During the August 2005 Board hearing, the veteran testified 
that he would experience flare-ups of symptoms related to his 
back disability approximately every two months, at which time 
he would have difficulty with any kind of movement, including 
lifting, twisting, or other motions necessary for job-related 
tasks.  He further stated that his back condition interfered 
with his daily work habits and daily living, and that he had 
missed numerous days from work due to back problems.  He 
related that had not ever used a back brace or TENS unit for 
his back condition, and that his treating physicians had not 
recommended that he undergo any surgery to alleviate his 
spine problems.  

2.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disability has been considered; 
however, as an increased rating issue involves assessing the 
severity of an already service-connected disability, the 
present level of disability is of primary concern when 
determining whether a higher evaluation is warranted.  See 
Francisco v. Brown,      7 Vet. App. 55, 58 (1994).

In this case, the veteran's service-connected mild 
degenerative changes of the lumbar spine with muscle spasm 
historically has been evaluated under 38 C.F.R.     § 4.71a, 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome.  

The rating criteria of Diagnostic Code 5293 were revised, 
effective September 23, 2002 (see 67 Fed. Reg. 54345-54349 
(August 22, 2002)), and the pertinent diagnostic code 
renumbered to 5243, effective September 26, 2003 (see 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003)).  When the legal authority 
governing entitlement to any benefit sought on appeal is 
revised during the pendency of the appeal, the general rule 
is that the revised version applies as of the effective date 
of the change.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  As the RO 
has considered and applied the correct versions of the 
applicable rating criteria for all relevant time periods 
during the pendency of this appeal, as reflected in the July 
2004 SOC, there is no due process bar to the Board doing 
likewise.   

Under the version of former Diagnostic Code 5293 (now 
Diagnostic Code 5243) in effect as of September 23, 2002, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. 38 U.S.C.A.     § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A note to the revised Diagnostic Code 5293 
(effective September 23, 2002) provides that for purposes of 
evaluation under 5293, an "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which disabilities of the 
musculoskeletal system and spine are evaluated was again 
revised.  As indicated above, the criteria for evaluating 
intervertebral disc syndrome did not change (although the 
pertinent Diagnostic Code was renumbered from 5293 to 5243).  
A note to Diagnostic Code 5243 provides that intervertebral 
disc syndrome may be evaluated under the General Rating 
Formula for diseases and injuries of the spine as well as 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes.       

Throughout the time period pertinent to consideration of the 
veteran's claim for increase (i.e., since his June 2003 
filing of a claim for increase), there is no indication that 
he has experienced any incapacitating episodes in connection 
with his service-connected low back disability.  In the 
January 2004 rating decision on appeal, the RO also did not 
note the presence of any incapacitating episodes (and instead 
appears to have evaluated the veteran's low back disability 
entirely on the basis of limitation of motion of the 
lumbosacral spine).  Moreover, there is no evidence of any 
separate and distinct orthopedic and/or neurological 
disorders in relation to the veteran's degenerative changes 
of the lumbar spine; hence, there is no need for 
consideration of the criteria for intervertebral disc 
syndrome for the period prior to September 26, 2003, and the 
Board's consideration of the claim for this timeframe will 
involve only the remaining diagnostic codes in effect at that 
time governing musculoskeletal disabilities of the spine.  

The Board has considered, as another potentially applicable 
diagnostic code prior to September 26, 2003 for evaluating 
the veteran's disability, 38 C.F.R. § 4.71a, Diagnostic Code 
5292 for limitation of motion of the lumbar spine.  Under 
this code, a 10 percent rating is warranted for slight 
limitation of motion, a 20 percent rating is warranted for 
moderate limitation of motion, and a 40 percent rating is 
warranted for severe limitation of motion.   

Alternatively, under Diagnostic Code 5295, also in effect 
prior to September 2003, a 10 percent rating is warranted 
for lumbosacral strain with characteristic pain on motion; a 
20 percent rating is warranted when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; a 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Additionally, given the lack of evidence of any 
incapacitating episodes, from September 26, 2003, the Board 
will evaluate the veteran's back disabilityunder the General 
Rating Formula for diseases and injures of the spine.

Under the criteria in effect since September 26, 2003 
governing diseases and injuries of the spine, the General 
Rating Formula provides for assignment of a 30 percent 
evaluation for forward flexion of the cervical spine of 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation will be assigned where there 
is evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  A 
note accompanying this rating formula, provides that the 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.

The Board also notes that, under the former and revised 
criteria, when evaluating musculoskeletal disabilities rated 
on the basis of limitation of motion, VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use) is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  See also Johnson v. Brown, 9 Vet. App. 7 (1996).   

Considering the pertinent evidence of record in light of the 
above criteria, and resolving all reasonable doubt in the 
veteran's favor (see 38 C.F.R. § 3.102; 38 U.S.C.A. 
§ 5107(b)), the Board finds that the criteria for a 40 
percent rating for the veteran's service-connected 
degenerative changes of the lumbar spine with muscle spasm 
are met.

With respect to the time period prior to l September 26, 2003 
(the date on which the General Rating Formula for diseases 
and injuries of the spine was added as a component for the 
evaluation of intervertebral disc syndrome), the report of 
the July 2003 VA examination reflects that the veteran's 
demonstrated range of motion in the lumbosacral spine was 
flexion to 25 degrees, and extension to 0 degrees, with no 
more than 10 degrees of rotation in either direction.  The 
examiner also noted the veteran's complaints of chronic low 
back pain, and that he had paraspinous tenderness on 
palpation.  Given that range of motion findings for the 
lumbosacral spine reflect limitation of motion to the extent 
noted above, to include the absence of any extension, 
notwithstanding that the examiner did not even specifically 
document whether the veteran had additional limitation of 
flexion due to functional loss (in accordance with DeLuca, 8 
Vet. App. at 204-7, and 38 C.F.R. §§ 4.40, 4.45), the Board 
finds that a 40 percent rating is warranted under former 
Diagnostic Code 5292 for severe limitation of motion of the 
lumbar spine. 

Since September 26, 2003, the Board finds that the medical 
evidence likewise supports assignment of a 40 percent rating 
under the pertinent criteria for this period.  Under the 
General Rating Formula for diseases and injuries of the 
spine, forward flexion of the thoracolumbar spine of 30 
degrees or less is demonstrative of a 40 percent evaluation.  
As indicated above, the veteran had limitation of flexion to 
25 degrees in the lumbosacral spine (for purposes of 
determining lower back range of motion, the equivalent of 
what is characterized under the General Rating Formula as the 
flexion of the "thoracolumbar spine"). Such finding 
represents a relatively recent assessment of the severity of 
the veteran's low back disability, in particular, even prior 
to consideration of any additional loss of motion due to pain 
and/or other factors, and there is no evidence indicating any 
change in movement capability in the back since that time 
period.  Hence, the Board finds that a 40 percent rating is 
likewise warranted under the rating criteria for diseases and 
injuries of the spine in effect since September 26, 2003.  

The Board notes, however, that no higher rating is assignable 
for the veteran's degenerative changes of the lumbar spine 
either before or since September 26, 2003 under any of the 
applicable rating criteria during these time periods. In this 
regard, the Board points out that, under the rating criteria 
pertinent to either period, the 40 percent rating herein 
assigned represents the highest assignable disability rating, 
on the basis of limitation of motion alone.  Also, as noted 
above, there is no indication that the veteran experiences 
any incapacitating episodes of intervertebral disc syndrome, 
and thus, evaluation is not warranted under either the former 
Diagnostic Code 5293, prior to September 26, 2003, or on the 
basis of incapacitating episodes under Diagnostic Code 5243 
since September 26, 2003.  Moreover, the only remaining 
available evaluation higher than 40 percent for a 
musculoskeletal injury involving the spine under the 
pertinent criteria, would involve ankylosis of the entire 
spine, which has not been medically demonstrated.  See 
Diagnostic Code 5286 (prior to September 26, 2003); General 
Rating Formula for diseases and injuries of the spine, 
Diagnostic Codes 5235 to 5242 (since September 26, 2003).      

The Board also notes that there is no showing that the 
veteran's service-connected low back disability reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the July 
2004 SOC).  In this regard, the Board notes that the 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  While during the August 2005 hearing the 
veteran stated that his back condition caused him some 
discomfort when carrying out some of his work-related duties, 
and to miss some hours of work, there is no indication that 
the veteran is, or has been unable to continue working in his 
present occupational capacity, or to participate in any other 
vocation that is less physically strenuous.  There is also no 
evidence that the veteran's low back disability has warranted 
frequent periods of hospitalization, or to have otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board finds that a 40 
percent, but no higher, rating for the veteran's service-
connected degenerative changes of the lumbar spine with 
muscle spasm is warranted.    

III.	Analysis of Petition to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).  

As indicated above, in its January 1997 decision, the RO 
denied service connection for headaches, with bitemporal 
swelling.  Evidence the RO then considered consisted of the 
veteran's service medical records (SMRs), and the reports of 
a November 1996 VA general medical examination, January 1997 
neurological examination, and January 1997 examination of the 
joints.  Based on its review of the evidence, the RO 
determined that there was no medical evidence of a nexus 
between any current headache condition and service.  The RO 
noted that, while the SMRs reflected treatment in service for 
headaches with bilateral swelling, the veteran's recent 
neurological examination had revealed only a diagnosis of 
non-specific headaches, and an otherwise normal neurological 
profile.  The RO concluded that the documented in-service 
headaches did not result in any permanent residual or chronic 
disability that was subject to service connection.  

Although the RO notified the veteran of the denial later that 
month, he did not initiate an appeal; hence, the denial is 
final as to the evidence then of record, and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated in June 2003.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108;             38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as in this case, Title 38 Code of Federal Regulations, 
Section 3.156(a) was recently revised to define "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis (here in January 1997).  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).
Pertinent evidence added to the claims file since the RO's 
January 1997 denial of service connection consists of 
outpatient treatment records from the Columbia VAMC, dated 
from August 1999 to May 2000, and from August 2002 to July 
2003; a personal statement submitted by the veteran, dated in 
August 2003; and the transcript of the veteran's testimony at 
the August 2005 Board hearing.

The Board finds that the additional medical evidence received 
is "new" in the sense that it was not previously before 
agency decision makers.  However, the Board also finds that 
this evidence is not "material" for purposes of reopening 
the claim for service connection.  The additional evidence 
does establish or even suggest that there is a medical 
relationship between any current headache condition affecting 
the veteran, and his active military service.

Treatment records from the Columbia VAMC, dated from August 
1999 to May 2000, and from August 2002 to July 2003, reflect 
the veteran's frequent complaint of recurrent headaches, and 
note an additional condition affecting the temporal area of 
allergic rhinitis, with a possible mucous retention cyst in 
the left maxillary sinus. However, these records include no 
medical evidence or opinion that addresses the etiology of 
the veteran's recurrent headaches.  As such, there is no 
evidence that event suggests the possibility of a 
relationship between any current headaches and the  veteran's 
military service.     

The remaining evidence received since January 1997 consists 
of the veteran's own assertions, to include those advanced 
during his August 2005 Board hearing.  However, as indicated 
above, the veteran's assertions as to an alleged medical 
relationship between his claimed headaches with bitemporal 
swelling were already considered in connection with the prior 
denial; thus, these assertions are merely cumulative of 
evidence previously of record, and are hence, not "new," by 
definition.  In any event, the Board emphasizes that, as a 
layperson without the appropriate medical training and 
expertise, the veteran is simply not competent to provide a 
probative opinion on a medical matter, to include the 
etiology of the disability for which service connection is 
sought.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Similarly, the veteran's 
assertions during the Board hearing as to what a VA physician 
has told him about an alleged relationship between a current 
headache condition and military service, does not constitute 
competent or probative evidence to support the claim on 
appeal.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Accordingly, where, as here, resolution of the issue on 
appeal turns on a medical matter, unsupported lay statements, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Hickson v. West, 11 Vet. 
App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).      

Under these circumstances, the Board must conclude thatnew 
and material evidence to reopenthe claim for service 
connection for headaches with bitemporal swelling has not 
been received, and the RO's January 1997 denial of service 
connection for that condition remains final.  As the veteran 
has not fulfilled his threshold burden of presenting new and 
material evidence to reopen the finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).      


ORDER

A 40 percent rating for degenerative changes of the lumbar 
spine with muscle spasm is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

As new and material evidence to reopen the claim for service 
connection for headaches with bitemporal swelling has not 
been received, the appeal as to that issue is denied.


REMAND

The Board's review of the claims file reveals that additional 
development of the claims for a compensable rating, each, for  
right patellofemoral syndrome condition, for left 
patellofemoral syndrome condition, and for status-post right 
radial head fracture, is warranted.  

Regarding the claims involving right and left knee 
disabilities, the Board notes that the report of a July 2003 
VA examination (the only examination of record in connection 
with the claims for increase) notes range of motion findings 
for both knees, but does not reflect consideration of 
functional loss due to pain and/or other factors (see 
38 C.F.R. §§ 4.40 and 4.45; DeLuca8 Vet. App. at  205-207 
(1995)), notwithstanding the veteran's complaints of 
recurrent knee pain and early fatigability following routine 
physical activity.  The Board notes that these determinations 
should be made by an examiner and should be portrayed in 
terms of the additional loss in range of motion due to these 
factors, to include with repeated use and during flare-ups.  
See DeLuca, 8 Vet. App at 205-207. 



As regards the claim for a compensable rating for service-
connected status-post right radial head fracture, currently  
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5212 (by 
analogy to impairment of the radius), the Board notes that a 
compensable rating is potentially available under the 
alternative codes based upon limitation of motion, Diagnostic 
Codes 5206 and 5207, for limitation of forearm flexion and 
extension, respectively.  The record reflects that on 
examination in July 2003, range of motion findings were 
obtained with respect to the right elbow, although these 
findings did not indicate consideration of any loss of motion 
due to pain and/or other factors.  More recently, during the 
August 2005 Board hearing, the veteran reported having pain, 
swelling, and flare-ups with repetitive movement in his 
elbow.  Given the veteran's general complaints of functional 
loss affecting the area around his right radial head 
fracture, he should undergo further examination to also 
obtain pertinent range of motion findings for this disability 
consistent with DeLuca, 8 Vet. App. at 205-207, and 38 C.F.R. 
§§ 4.40 and 4.45.  

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic examination of the knees and right upper 
extremity, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby notified that failure to 
report to any such scheduled examination, without good cause, 
will result in a denial of each claim for increase.  See 38 
C.F.R. § 3.655(b) (2004).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent medical facility.   

Prior to arranging for the veteran to undergo VA examination 
in connection with the claims remaining on appeal, the RO 
should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes hospitalization and outpatient treatment records 
from the Columbia VAMC, dated from August 1999 to May 2000, 
and from August 2002 to July 2003.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Columbia VAMC following the procedures prescribed in 
38 C.F.R. § 3.159 (2004) as regards requesting records from 
Federal facilities.  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to each of the 
remaining claims on appeal.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period). After providing 
the appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159. 
 
The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the remaining claims on 
appeal in light of all pertinent evidence and legal 
authority.  In adjudicating each claim for higher rating for 
knee disability, the the RO should note its continued 
consideration of whether separate, compensable evaluations 
are warranted for limited and/or painful motion due to 
degenerative arthritis (under Diagnostic Code 5003) and for 
instability (under Diagnostic Code 5257).  See VAOPGCPREC 23-
97 (July 1, 1997; revised July 24, 1997) and VAOPGCPREC 9-98 
(Aug. 14, 1998).  See also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) (permitting separate evaluations for separate 
problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14).  The RO should also indicate its 
consideration of the applicability of alternative diagnostic 
codes for evaluating the veteran's service-connected status-
post right radial head fracture (including Diagnostic Codes 
5206 and 5207 for limitation of forearm flexion and 
extension, respectively).    

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the Columbia 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's patellofemoral syndrome, and 
right radial head fracture, during the 
period from May 2000 to August 2002 (if 
any), and from July 2003 to the present. 
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims for increase within the one-
year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  
4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
orthopedic examination of his knees and 
right upper extremity (elbow) by a 
physician, at an appropriate VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
x-rays, as well as range of motion 
studies, reported in degrees) should be 
accomplished (with all pertinent results 
made available to the primary physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

Specifically as regards each knee and 
right upper extremity, the examiner 
should indicate whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, after considering 
the veteran's documented medical history 
and assertions, the examiner should 
indicate whether, and to what extent, the 
veteran likely experiences functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  

Specific to each knee, the  examiner 
should specifically indicate the presence 
or absence of any lateral instability 
and/or recurrent subluxation.  If 
instability is present, the examiner 
should provide an assessment as to 
whether such instability is slight, 
moderate or severe.

Specific to the right upper extremity, 
the examiner should indicate whether 
there is impairment of the right radius.  
Specifically, the examiner should note 
whether there is (a) malunion of the 
radius, with bad alignment; (b) nonunion 
in the upper half of the radius;  (c) 
nonunion in the lower half of the radius, 
with false movement, without loss of bone 
substance or deformity; or (d) nonunion 
in the lower half of the radius, with 
false movement, with loss of bone 
substance (1-inch (2.5-cm), or more) and 
marked deformity.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
increase remaining on appeal.  If the 
veteran fails to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO must 
consider each claim in of all pertinent 
evidence and legal authority; with 
respect to each claim, such should 
include documentation of specific 
consideration of the functional loss due 
to pain and other factors; as well as, as 
regards the knees, whether separate 
ratings for arthritis and instability is 
warranted, and as regards the right upper 
extremity, alternative diagnostic codes 
for evaluating the disability (e.g., 
Diagnostic Codes 5206 and 5207).

8.	If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.     

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



 Department of Veterans Affairs


